
	
		II
		110th CONGRESS
		1st Session
		S. 778
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mr. Kennedy (for
			 himself, Mr. Burr,
			 Mr. Kerry, and Mr. Sanders) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend title IV of the Elementary and Secondary
		  Education Act of 1965 in order to authorize the Secretary of Education to award
		  competitive grants to eligible entities to recruit, select, train, and support
		  Expanded Learning and After-School Fellows that will strengthen expanded
		  learning initiatives, 21st century community learning center programs, and
		  after-school programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Teaching Fellows for Expanded
			 Learning and After-School Act of 2007 or the
			 T–FELAS Act.
		2.Expanded
			 learning and after-school fellows
			(a)Expanded
			 learning and after-school fellowsTitle IV of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding
			 at the end the following:
				
					DExpanded Learning
				and After-School Fellows
						4401.PurposesThe purposes of this part are—
							(1)to recruit and
				select fellows, who shall be exemplary recent graduates of 4-year institutions
				of higher education or of accredited youth development programs from 2-year
				institutions of higher education, with demonstrated academic achievement,
				leadership skills, and community service experience, to strengthen the quality
				of staff in expanded learning initiatives, 21st century community learning
				center programs, and other high-quality after-school programs;
							(2)to advance
				student engagement and achievement in high-need schools through—
								(A)effective
				tutoring, mentoring, small group instruction, service-learning, and enrichment;
				and
								(B)an emphasis on
				motivation, perseverance, teamwork, youth development, and other values that
				are critical to school success;
								(3)to provide
				intensive, comprehensive, and experiential training to the Expanded Learning
				and After-School Fellows that will—
								(A)prepare the
				Fellows to administer and improve expanded learning initiatives, 21st century
				community learning center programs, or after-school programs; and
								(B)offer the Fellows
				a promising career path in public education and youth development; and
								(4)to enable the
				Expanded Learning and After-School Fellows to pursue baccalaureate or graduate
				level education during the Fellows' service under this part, which will
				increase the Fellows' knowledge and skills and expand the Fellows'
				opportunities for future involvement in public education and youth
				development.
							4402.DefinitionsIn this part:
							(1)21st century
				community learning center programThe term 21st century
				community learning center program means a program that receives
				assistance under part B of this title.
							(2)After-school
				programThe term after-school program means a
				program that carries out a broad array of before- and after-school activities
				(including activities during summer recess periods and other vacations) that
				advance student academic achievement and youth development.
							(3)Eligible
				entityThe term
				eligible entity means a partnership that includes—
								(A)1 or more local educational agencies;
				and
								(B)1 or more of any
				of the following:
									(i)A
				community-based organization, such as an organization focused on after-school
				learning, alternative learning, or dropout prevention.
									(ii)An institution
				of higher education.
									(iii)A community learning center, as defined in
				section 4201(b), that receives assistance under part B of this title.
									(iv)Any other public
				or private entity.
									(4)Expanded
				learning initiativeThe term expanded learning
				initiative means a program at a school that—
								(A)has a school day
				or school year significantly longer than is standard in the State in which the
				school is located;
								(B)requires all
				students at the school to participate in the expanded school schedule, as
				described in subparagraph (A), on a mandatory basis; and
								(C)uses the expanded
				school schedule to restructure the school's academic program in a manner
				that—
									(i)shall include
				providing more time for core academics; and
									(ii)may include
				providing more time for enrichment programs, tutoring, or teacher planning and
				professional development.
									(5)High-need
				schoolThe term high-need school means an elementary
				school or secondary school that—
								(A)is eligible to
				receive assistance under part A of title I; and
								(B)(i)is served by a local
				educational agency that is a member of an eligible entity, or is located in an
				area served by an entity that is a member of an eligible entity; and
									(ii)participates in an expanded
				learning initiative, 21st century community learning center program, or
				after-school program supported by such eligible entity under this part.
									4403.Program
				authorized
							(a)In
				generalFrom amounts
				appropriated under section 4409 for a fiscal year, the Secretary shall award
				grants, on a competitive basis, to eligible entities to enable the eligible
				entities to recruit, select, train, and support Expanded Learning and
				After-School Fellows who shall—
								(1)establish, expand, or improve expanded
				learning initiatives, 21st century community learning center programs, or
				after-school programs in high-need schools; and
								(2)provide additional support during the
				school day to teachers in such high-need schools.
								(b)Fiscal
				agentAn eligible entity receiving a grant under this part shall
				designate a local educational agency, or a community-based organization,
				participating in the eligible entity as the fiscal agent for purposes of the
				grant.
							(c)Minimum
				grantA grant awarded under
				this part shall be, for each year of the grant, in an amount of not less than
				the product of $15,000 multiplied by the number of Expanded Learning and
				After-School Fellows that the eligible entity intends to support for the year,
				based on the eligible entity's application under section 4404 for the first
				year of the grant and updated for each subsequent year of the grant.
							(d)Length of
				grantA grant awarded under this part shall be for a period of 3
				years.
							(e)Broad
				geographic distributionThe Secretary shall ensure that grants
				awarded under this part are distributed among diverse geographical regions,
				including rural, suburban, and urban areas.
							(f)Rule of
				constructionNothing in this part shall be construed to prohibit
				an eligible entity that has received a grant under this part from applying for
				subsequent grants under this part.
							4404.Application
							(a)In
				generalAn eligible entity desiring to receive a grant under this
				part shall submit an application to the Secretary at such time, in such manner,
				and containing such information as the Secretary may require.
							(b)Application
				contentsThe application described in subsection (a) shall
				include the following:
								(1)A description of
				the process through which the eligible entity will recruit and select exemplary
				recent graduates of 4-year institutions of higher education or of accredited
				youth development programs from 2-year institutions of higher education, to
				serve as Expanded Learning and After-School Fellows in high-need schools,
				using—
									(A)a national
				recruitment strategy, in the case of an eligible entity that submits an
				application to serve multiple schools in 2 or more States; or
									(B)a robust local
				recruitment strategy, in the case of an eligible entity not described in
				subparagraph (A).
									(2)A description of
				how the eligible entity, in assigning Expanded Learning and After-School
				Fellows to high-need schools, will give priority to high-need schools with the
				highest proportion of students from low-income families.
								(3)A description of
				how the eligible entity will ensure that each Expanded Learning and
				After-School Fellow will be placed in a full-time position that meets the
				requirements of section 4407(a).
								(4)A description of
				the high-need schools in which the Expanded Learning and After-School Fellows
				will be placed.
								(5)A description of
				how the eligible entity will—
									(A)provide
				intensive, comprehensive, and experiential preservice training to the Expanded
				Learning and After-School Fellows supported by the eligible entity under this
				part;
									(B)support the
				Fellows; and
									(C)provide ongoing
				professional development activities for the Fellows, including—
										(i)regular
				observations of, and feedback on, the Fellows' performance; and
										(ii)ongoing training
				and support.
										(6)A description of
				how the eligible entity will meet any matching requirement under section
				4406(b).
								(7)(A)A description of the
				minimum number of hours per day, per week, and per year, that each expanded
				learning initiative, 21st century community learning center program, or
				after-school program supported by the eligible entity under this part will be
				open to students; and
									(B)a daily, weekly, and annual calendar
				showing the typical schedule and hours of operation of each such initiative or
				program.
									(8)A description of
				the alignment between a high-need school's curriculum and each such initiative
				or program.
								(9)A description of
				the self-evaluation plan the eligible entity will use to evaluate the quality
				and impact of each such initiative or program.
								4405.PriorityIn awarding a grant under this part, the
				Secretary shall give priority to an eligible entity that—
							(1)agrees to recruit
				and engage community mentors and volunteers to participate in an expanded
				learning initiative, 21st century community learning center program, or
				after-school program supported by the eligible entity under this part;
							(2)has a
				demonstrated record of effectiveness in the administration of expanded learning
				initiatives, 21st century community learning center programs, or after-school
				programs, which record shall, to the extent practicable, include documented
				evidence of a positive impact on—
								(A)student academic
				achievement, promotion, and attendance;
								(B)character and the
				social skills necessary for future employment; and
								(C)other measures of
				student success;
								(3)offers skill
				development and applied learning to students attending an expanded learning
				initiative, 21st century community learning center program, or after-school
				program supported by the eligible entity under this part through relevant,
				real-world experiences emphasizing hands-on projects and small group
				activities;
							(4)offers academic
				support and assistance to help such students meet grade level academic
				achievement standards;
							(5)engages Expanded
				Learning and After-School Fellows under this part to serve for full-time,
				2-year terms;
							(6)will ensure that
				each school, participating in such initiative or program, makes the program
				available to all students who are in the grades targeted by the initiative or
				program;
							(7)demonstrates
				capacity to manage a grant under this part and to recruit, retain, and develop
				the skills of Expanded Learning and After-School Teaching Fellows; and
							(8)coordinates with
				an institution of higher education to provide a baccalaureate or master’s
				degree program in education to the Expanded Learning and After-School Fellows
				supported by the eligible entity under this part during the period of the
				Fellows' service.
							4406.Agreement
							(a)In
				generalThe Secretary and each eligible entity receiving a grant
				under this part shall enter into an agreement under which the eligible entity
				shall agree—
								(1)to use grant
				funds under this part—
									(A)to recruit and
				select exemplary recent graduates of 4-year institutions of higher education or
				of accredited youth development programs from 2-year institutions of higher
				education, who have demonstrated academic achievement, leadership skills, and
				community service experience to serve as Expanded Learning and After-School
				Fellows in accordance with this part;
									(B)to place and
				support each Expanded Learning and After-School Fellow in a full-time position
				that meets the requirements of section 4407(a);
									(C)to provide
				intensive, comprehensive, and experiential training to the Expanded Learning
				and After-School Fellows that will—
										(i)train and prepare
				the Fellows in methods of youth development that include—
											(I)skills to build
				positive relationships with youth;
											(II)methods that
				involve and empower youth; and
											(III)ways to
				interact with and relate to youth, to support developmental asset
				building;
											(ii)prepare the
				Fellows to administer an expanded learning initiative, 21st century community
				learning center program, or after-school program; and
										(iii)offer the
				Fellows a promising career path in public education and youth
				development;
										(D)to serve a
				substantial number and percentage of students from low-income families through
				the expanded learning initiatives, 21st century community learning center
				programs, or after-school programs supported by the eligible entity under this
				part; and
									(E)to administer the
				program activities described in the grant application under section 4404;
				and
									(2)to satisfy any
				matching requirement under subsection (b).
								(b)Matching
				requirement
								(1)In
				generalAs part of the
				agreement described in subsection (a), the Secretary may require an eligible
				entity to agree to provide an amount of non-Federal funds, not to exceed 100
				percent of the grant award under this part, to aid in carrying out the eligible
				entity's activities under this part, which amount shall be determined in
				accordance with paragraph (2).
								(2)Sliding scale
				of matching fundsThe
				Secretary shall determine the amount of the matching funds to be provided by
				the eligible entity under this subsection based on a sliding scale that takes
				into account—
									(A)the relative poverty of the population to
				be served by the eligible entity; and
									(B)the eligible entity's ability to obtain
				matching funds.
									(3)In-kind
				contributionsThe Secretary shall allow an eligible entity
				subject to a matching requirement under this subsection to provide not more
				than 1/2 of the amount of the matching funds through
				in-kind contributions.
								4407.Expanded
				Learning and After-School Fellows
							(a)Position
				requirementsAn Expanded Learning and After-School Fellow under
				this part shall serve in a full-time position in a high-need school that meets
				the following requirements:
								(1)(A)Not less than 50
				percent, nor more than 70 percent, of the Fellow's working hours shall be
				dedicated to establishing, expanding, improving, or administering an expanded
				learning initiative, 21st century community learning center program, or
				after-school program in the high-need school supported by the eligible entity
				under this part; and
									(B)not less than 30 percent, nor more
				than 50 percent, of the Fellow's working hours shall be dedicated to providing
				additional support or assistance to teachers of the grades targeted by the
				initiative or program in the high-need school during the school day.
									(2)Not less than 10
				of the Fellow's working hours per week shall be dedicated to directly serving
				such initiative or program in the high-need school during times when the school
				is not in session, such as before or after school or during vacation days or
				the summer recess.
								(3)The Fellow shall
				serve in the position for not less than 30 weeks per year, and the term of
				service of the position shall be sufficient to qualify the Fellow for a
				national service educational award for part-time or full-time national service,
				as applicable, described in subtitle D of title I of the National and Community
				Service Act of 1990 (42 U.S.C. 12601 et seq.), consistent with sections 139(b)
				and 146(b) of such Act (42 U.S.C. 12593(b), 12602(b)).
								(b)Educational
				award for fellowsAn Expanded
				Learning and After-School Fellow under this part shall be eligible for the
				national service educational award if the Fellow meets the requirements of such
				sections 139(b) and 146(b).
							4408.Evaluation
							(a)Annual
				reportAn eligible entity
				receiving a grant under this part shall prepare and submit to the Secretary an
				annual report that includes—
								(1)data on the
				number and quality of the Expanded Learning and After-School Fellows in each
				expanded learning initiative, 21st century community learning center program,
				or after-school program supported by the eligible entity under this
				part;
								(2)comprehensive
				data on—
									(A)the background of
				the Expanded Learning and After-School Fellows chosen by the eligible entity
				under this part;
									(B)the training the
				Fellows received;
									(C)the high-need
				schools in which the Fellows were placed;
									(D)the professional
				development provided to the Fellows;
									(E)the rate of
				retention of the Fellows in the expanded learning initiatives, 21st century
				community learning center programs, or after-school programs in which the
				Fellows are placed and in the field of public education; and
									(F)the achievement
				levels and academic progress of the students served by an expanded learning
				initiative, 21st century community learning center program, or after-school
				program supported by the eligible entity under this part, including indicators
				such as school and program attendance, school grades, and the number and type
				of disciplinary infractions during the regular school day; and
									(3)an evaluation of
				the satisfaction of the initiative or program providers and the principals,
				teachers, parents, and students served by each such initiative or
				program.
								(b)StudyNot
				less often than once every 3 years, the Secretary shall provide for an external
				study of the grants awarded under this part that shall—
								(1)include multiple
				high-need schools served by expanded learning initiatives, 21st century
				community learning center programs, and after-school programs supported by a
				grant under this part; and
								(2)examine the
				achievement levels and academic progress of the students served by such
				initiatives and programs.
								(c)Best
				practicesThe Secretary shall
				provide to the Federal Youth Development Council established under the Tom
				Osborne Federal Youth Coordination Act (Public Law 109–365; 120 Stat. 2594),
				the best practices of eligible entities receiving grants under this part
				regarding expanded learning initiatives, 21st century community learning center
				programs, and after-school programs, and the Federal Youth Development Council
				shall make the best practices available to the public through the
				Internet.
							4409.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $50,000,000 for fiscal
				year 2008, $70,000,000 for fiscal year 2009, $90,000,000 for fiscal year 2010,
				$110,000,000 for fiscal year 2011, $130,000,000 for fiscal year 2012, and
				$150,000,000 for fiscal year
				2013.
						.
			(b)Table of
			 contentsThe table of contents of the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 4304 the following:
				
					
						Part D—Expanded Learning and After-School Fellows
						Sec. 4401. Purposes.
						Sec. 4402. Definitions.
						Sec. 4403. Program authorized.
						Sec. 4404. Application.
						Sec. 4405. Priority.
						Sec. 4406. Agreement.
						Sec. 4407. Expanded Learning and After-School
				Fellows.
						Sec. 4408. Evaluation.
						Sec. 4409. Authorization of
				appropriations.
					
					.
			3.Educational
			 awards
			(a)Authority To
			 provide approved national service positionsSection 121(a) of the
			 National and Community Service Act of 1990 (42 U.S.C. 12571(a)) is amended by
			 inserting (and, for the purpose of providing national service positions
			 under subsection (c), eligible entities under part D of title IV of the
			 Elementary and Secondary Education Act of 1965) before for the
			 purpose of .
			(b)National
			 service position eligible for national service educational
			 awardSection 123 of the National and Community Service Act of
			 1990 (42 U.S.C. 12573) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting
			 before paragraph (8) the following:
					
						(7)A position
				involving service as an Expanded Learning and After-School Fellow under part D
				of title IV of the Elementary and Secondary Education Act of
				1965.
						. 
				(c)Reservation of
			 approved positionsSection 129 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12581) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 The Corporation and inserting the following:
						
							(1)VISTA
				volunteers and Civilian Community Corps participantsThe
				Corporation
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)FellowsThe
				Corporation shall ensure that each individual selected by an eligible entity
				during a fiscal year as an Expanded Learning and After-School Fellow under part
				D of title IV of the Elementary and Secondary Education Act of 1965 shall
				receive the national service educational award described in subtitle D if the
				individual satisfies the eligibility requirements for the award. Funds for
				approved national service positions required by this paragraph for a fiscal
				year shall be deducted from the funds appropriated under section
				501(a)(2)(B).
							;
				and
					(2)in subsection
			 (f)—
					(A)by inserting
			 before The Corporation the following:
						
							(1)In
				general
							;
				and
					(B)by striking the
			 second sentence and inserting the following:
						
							(2)AdjustmentsThe
				Corporation is authorized to make necessary and reasonable adjustments to the
				program rules—
								(A)relating to
				Fellows described in subsection (b)(2), if appropriations under section
				501(a)(2)(B) are insufficient to provide the maximum allowable national service
				educational awards under subtitle D for all those Fellows who are eligible for
				such an award; and
								(B)relating to
				participants (other than such Fellows), if appropriations under section
				501(a)(2)(A) are insufficient to provide the maximum allowable national service
				educational awards under subtitle D for all those participants who are eligible
				for such an
				award.
								.
					(d)Term of
			 serviceSection 139(b) of the National and Community Service Act
			 of 1990 (42 U.S.C. 12593(b)) is amended by adding at the end the
			 following:
				
					(4)Multiple terms
				of serviceAn individual who serves for a term of 2 years as an
				Expanded Learning and After-School Fellow under part D of title IV of the
				Elementary and Secondary Education Act of 1965 and satisfies the eligibility
				requirements described in paragraph (1) or (2) for each year of the term
				shall—
						(A)for purposes of
				this subsection, be considered to have served for 2 terms of 1 year; and
						(B)receive a
				national service educational award under subsection (a) or (b), as appropriate,
				of section 147 for each of the 2 terms of
				service.
						.
			(e)Authorization
			 of appropriationsSection 501(a)(2) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended—
				(1)in subparagraph
			 (A), by inserting (except as provided in subparagraph (B)) after
			 subtitle D of title I;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(3)by inserting
			 after subparagraph (A) the following:
					
						(B)National
				service positions for expanded learning and after-school
				fellowsThere are authorized to be appropriated to provide
				national service educational awards under subtitle D of title I—
							(i)for 3,333
				Expanded Learning and After-School Fellows under part D of title IV of the
				Elementary and Secondary Education Act of 1965, such sums as may be necessary
				for fiscal year 2008;
							(ii)for 4,667 of
				those Fellows, such sums as may be necessary for fiscal year 2009;
							(iii)for 6,000 of
				those Fellows, such sums as may be necessary for fiscal year 2010;
							(iv)for 7,333 of
				those Fellows, such sums as may be necessary for fiscal year 2011;
							(v)for 8,667 of
				those Fellows, such sums as may be necessary for fiscal year 2012; and
							(vi)for 10,000 of
				those Fellows, such sums as may be necessary for fiscal year
				2013.
							.
				(f)Recording of
			 obligations and placement of funds in reserve accountSection 1
			 of the Strengthen AmeriCorps Program Act (42 U.S.C. 12605) is amended—
				(1)in subsection
			 (b)(1)(A)—
					(A)in clause (i), by
			 striking or at the end;
					(B)in clause (ii),
			 by striking and at the end and inserting or;
			 and
					(C)by adding at the
			 end the following:
						
							(iii)approves a
				position involving service as an Expanded Learning and After-School Fellow
				under part D of title IV of the Elementary and Secondary Education Act of 1965,
				as an approved service position under such section 123;
				and
							;
				and
					(2)in subsection
			 (c)(1)(B)(ii), by inserting (including section 501(a)(2)(B))
			 after section 501(a)(2).
				4.Sense of
			 Congress
			(a)In
			 generalIt is the sense of
			 Congress that Congress should appropriate sufficient funds—
				(1)under section 4409 of the Elementary and
			 Secondary Education Act of 1965 (as added by section 2) for a fiscal year, to
			 enable the number of fellows described in subsection (b) to serve in the
			 program established in part D of title IV of such Act (as so added) for that
			 fiscal year; and
				(2)under section
			 501(a)(2)(B) of the National and Community Service Act of 1990 (as added by
			 section 3) for that fiscal year, to provide national service educational awards
			 described in that section for those fellows for that service.
				(b)Number of
			 fellowsFor purposes of subsection (a), the number of fellows
			 described in this subsection is—
				(1)for fiscal year
			 2008, 3,333 fellows;
				(2)for fiscal year
			 2009, 4,667 fellows;
				(3)for fiscal year
			 2010, 6,000 fellows;
				(4)for fiscal year
			 2011, 7,333 fellows;
				(5)for fiscal year
			 2012, 8,667 fellows; and
				(6)for fiscal year
			 2013, 10,000 fellows.
				
